UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7688


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRYL GLEN RILEY, a/k/a Kendu,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:98-cr-00101-HEH-1)


Submitted:   February 25, 2015            Decided:    March 2, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Glen Riley, Appellant Pro Se.  Michael Ronald Gill,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Darryl   Glen   Riley   appeals   the   district   court’s   order

denying his motion for modification of sentence under 18 U.S.C.

§ 3582(c) (2012).      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.       United States v. Riley, No. 3:98-cr-

00101-HEH-1 (E.D. Va. Oct. 15, 2014).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                              AFFIRMED




                                  2